Citation Nr: 0827282	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy (to include incontinence).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in September 2005, a statement of 
the case was issued in November 2006, and a substantive 
appeal was received in January 2007.  The veteran testified 
at a hearing before the Board in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2008 Board hearing, the veteran indicated that he 
is receiving Social Security disability benefits for a 
prostate condition.  It does not appear that any Social 
Security Administration (SSA) records have been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Moreover, at the May 2008 Board hearing, the veteran 
indicated that he was treated for a prostate condition at the 
VA Medical Center (VAMC) in Los Angeles in 2000, and that he 
underwent surgery for his prostate performed by Dr. Thomas L. 
Johnson at Daniel Freeman Hospital in March 2001.  It does 
not appear that these records have been obtained.  Under the 
circumstances, VA's duty to assist the veteran requires 
appropriate action to request such records.   

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.  

2.  Ask the veteran to provide a release 
for records of treatment performed by Dr. 
Thomas L. Johnson as well as separate 
release forms for Drs. M. Hamilton and 
Norman E. Lepor, and attempt to secure 
complete clinical records of such 
treatment.  If any records sought are not 
received pursuant to the request, follow 
the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from private facilities.  

3.  Take appropriate action to request all 
pertinent records from the Los Angeles VAMC 
identified by the veteran at the May 2008 
Board hearing.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

4.  After undertaking any other 
development deemed necessary, readjudicate 
the matter on appeal.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
